Dear Mr. Myers,
We are in receipt of your letter dated August 10, 1995, in which you request the opinion of this office as to whether an employee of the Catahoula Parish Library may hold the elective office of police juror in her parish.
As you stated in your opinion request, a parish employee must by Catahoula Parish Police Jury rules take a leave of absence from her job during the interim between the qualifying date and election day. Your first question is then whether an employee of the library is an employee of the police jury; if the answer is yes, then the employee in question is bound by the rule.
Since the Catahoula Parish Library is an agency of Catahoula Parish, which in turn is governed by the parish police jury, the employee in question is a parish employee, and therefore bound by the police jury rules which require her to take a leave of absence upon qualifying for the election.
The second question raised by your request is if she wins the election, can she still be an employee of the Catahoula Parish Library? Our response is in the negative.  Under LSA-R.S.42:63(D), the law provides "No . . . person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds elective office."
To summarize, an employee of the Catahoula Parish Library wishing to be elected to the Catahoula Parish Police Jury must take a leave of absence from her library job beginning on the date of qualifying for the election and ending on election day. Should she lose in the election, she may then go back to work at the library, but should she win a seat on the police jury, she must surrender her job at the library.
We trust this answers your question. Should you require further assistance, please contact our office.
Sincerely,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL